Citation Nr: 1747006	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-34 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher staged initial ratings for post-traumatic stress disorder (PTSD), in excess of 50 percent from April 1, 2014, and in excess of 70 percent from April 22, 2016.  

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 hearing.  A transcript of that hearing is of record.  These matters were previously before the Board in January 2016, when they were remanded for further development.  The matters now return to the Board for appellate consideration.  The issue of entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU) has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and is not for further consideration.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that during the period on appeal from April 1, 2014 through April 21, 2016, the Veteran's PTSD was at worst manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2. The most probative evidence of record reflects that during the period on appeal from April 22, 2016, the Veteran's PTSD was at worst manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.

3.  For the rating period on appeal, the Veteran's bilateral hearing loss disability was manifested by, at worst, Level II hearing acuity in the right ear and Level IV hearing acuity in the left.


CONCLUSIONS OF LAW

1.  The criteria for a staged initial rating in excess of 50 percent for PTSD have not been met for the period on appeal from April 1, 2014 through April 21, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a staged initial rating in excess of 70 percent for PTSD have not been met for the period on appeal from April 22, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 

3.  For the rating period on appeal, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

Hearing Loss

Service connection for bilateral hearing loss was initially granted in the March 2011 rating decision, however, the Veteran did not submit a timely notice of disagreement with that decision for the issue of bilateral hearing loss.  That rating decision became final, and the Veteran submitted a claim for increase on August 10, 2012.  Therefore, the relevant period on appeal with regard to bilateral hearing loss is from up to one year prior to August 10, 2012.  

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz, rounded to the next to the next higher number.  To evaluate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA. 

The results of the pure tone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(d).  

An exceptional pattern of hearing loss is shown when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak, 21 Vet. App. at 455.  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id

The Veteran attended a VA audiological examination in August 2012.  The Veteran indicated that he required the use of hearing aids daily.  Pertinent pure tone thresholds, in decibels, were as follows:


1000
2000
3000
4000
Avg.
RIGHT
35
45
70
75
56
LEFT
35
50
80
80
61

Maryland CNC speech discrimination ability was reported as 92 percent in the right ear and 96 percent in the left ear.  Neither ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  

A June 2012 VA examination showed pertinent pure tone thresholds, in decibels, as follows:


1000
2000
3000
4000
Avg.
RIGHT
40
50
70
80
60
LEFT
35
50
75
85
61

Maryland CNC speech discrimination ability was reported as 88 percent in the right ear and 92 percent in the left ear.  Neither ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level II hearing loss in the left ear.  The Veteran reported difficulty hearing conversation.

A May 2016 VA examination showed pertinent pure tone thresholds, in decibels, as follows:


1000
2000
3000
4000
Avg.
RIGHT
45
60
65
80
63
LEFT
40
45
75
65
56

Maryland CNC speech discrimination ability was reported as 96 percent in the right ear and 82 percent in the left ear.  Neither ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  The examiner indicated that the Veteran would need amplification to function well in communication.  

For each of the audiological tests discussed above, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.  

The competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating during the period on appeal.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the VA audiological examinations discussed herein, rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a higher rating than currently assigned is warranted.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).  

PTSD

Service connection for the Veteran's PTSD was granted in the March 2011 rating decision, with an effective date of July 30, 2010.  While the appeal for PTSD is from that rating decision, the Board has already adjudicated the matter for the period on appeal prior to April 1, 2014 in a January 2016 Board decision, which is final.  Therefore, the relevant period on appeal with regard to PTSD is from April 1, 2014.  

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  38 C.F.R. § 4.125; see also Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition, or "DSM-5").

Pursuant to Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 81 to 90 represents absent or minimal symptoms.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

With regard to the Veteran's PTSD, the Veteran's July 2015 testimony indicated that he was married and had several friends, but avoided crowds.  He contends that he has anxiety and can anger easily.  Treatment records from June 2014 show he denies suicidal ideation but still has flashbacks. The Veteran continued to report nightmares in December 2014, and a distaste for watching the news.  Notes from September 2015 show an increase in anxiety and crying when dreaming.  The Veteran's mental status showed he was clean, neat, lacked suicidal ideation, had logical thought processes, and had no delusions.

The Veteran attended a VA examination in April of 2016.  The Veteran indicated that he had been married since 2008, and cared for a stepdaughter and step-grandchild.  The Veteran stated that his medications helped control nightmares and lability.  The Veteran was pleasant and cooperative on examination, but appeared mildly anxious and became upset when discussing stressors.  The examiner indicated that the Veteran more recently avoided social functions and crowds.  The Veterans reported sitting in the back of movie theaters, and indicated his avoidance was causing problems at home.  The examiner indicated that he had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

For the period on appeal prior to April 22, 2016, the Board finds that the level of impairment clinically attributed to the Veteran's PTSD does not most nearly approximate the next highest rating of 70 percent, or higher.  The Veteran was married, and cared for family members.  While the Veteran's social activity was limited, he did report having friends whom he saw.  The Veteran did not report symptoms such as suicidal ideation, continuous panic or depression, or neglect of appearance.  The Board affords great probative weight to the April 2016 VA examiner's opinion as to the severity of the Veteran's PTSD, as he examined the Veteran in person and reviewed the record.  Further, the examination is consistent with the other probative medical evidence of record, showing anxiety and nightmares, but without suicidal ideation, continuous panic, or inability to do daily activity.  Thus, the Board finds that the Veteran's symptoms did not most closely approximate an occupational and social impairment with deficiencies in most areas such that a higher rating is warranted prior to April 22, 2016.  

For the period on appeal from April 22, 2016, the record does not show, and the Veteran has not contended that he has symptoms of such type, frequency and severity as to be productive of functional impairment comparable to gross impairment of thought process, persistent delusions or hallucinations, persistent danger to others, an inability to perform daily activities, or memory loss, consistent with the next highest disability rating of 100 percent.  Consequently, the Board finds that ratings in excess of the initial rating of 50 percent prior to April 22, 2016 and 70 percent from April 22, 2016 are not warranted.  As the preponderance of the evidence is against the assignment of higher staged initial ratings, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to higher staged initial ratings for PTSD, in excess of 50 percent from April 1, 2014 through April 21, 2016, and in excess of 70 percent from April 22, 2016, is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


